Citation Nr: 9927344	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-11 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service-connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service-connection for arteriosclerosis. 

3.  Entitlement to service connection for a bilateral hearing 
loss.

4.  Entitlement to an increased (compensable) rating for the 
residuals of a left thumb injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from November 1942 to 
October 1945.  He was a prisoner of war (POW) of the German 
Government from January 30, 1944 to April 29, 1945.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama.  A rating decision in October 1997 
determined new and material evidence had not been submitted 
to reopen a claim for service connection for a bilateral 
hearing loss.  However, as will be explained below, the Board 
will adjudicate this claim on the basis that it is an 
original claim.

This rating action also denied entitlement to service-
connection for generalized arteriosclerosis and PTSD, and an 
increased rating for the residuals of a left thumb injury.  
Service connection was granted for adjustment reaction with 
depression, evaluated as 10 percent disabling from February 
1997.

A hearing was held by means of a video conference in June 
1999, with the veteran in Montgomery, Alabama, before Holly 
E. Moehlmann, a member of the Board, sitting in Washington 
D.C.  Ms. Moehlmann was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(b) (West 1991) and 
will render the determination in this case.  A transcript of 
that hearing is in the claims file.



FINDINGS OF FACT

1.  The veteran does not have a clear diagnosis of PTSD, and 
the claim is not plausible.

2.  The evidence of record does not establish that the 
veteran experienced beriberi disease or localized edema 
during captivity.

3.  No competent medical evidence has been submitted which 
establishes the existence of a chronic cardiovascular 
disorder during service, or for many years thereafter, or 
which attributes any current cardiovascular disorder to 
service or any incident therein.

4.  A bilateral hearing loss had its onset during service.

5.  The left thumb disorder is manifested by complaints of 
pain on extended use but has not resulted in any demonstrated 
impairment of motion or demonstrated functional impairment. 


CONCLUSIONS OF LAW

1.  The claims for service connection for PTSD and 
arteriosclerosis are not well grounded, and there is no 
statutory duty to assist the appellant in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  A bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991).

3.  The criteria for an increased (compensable) rating for 
the residuals of a left thumb injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.40, 
4.45, 4.71(a), Codes  5299-5224 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The service medical records disclose no evidence of a 
cardiovascular disorder, a hearing disorder, or a psychiatric 
disorder.  On the separation examination, the veteran's blood 
pressure was 128/86 and his hearing for whispered voice was 
15/15 bilaterally.  In addition, the service medical records, 
including the separation examination, disclose no complaints 
or findings concerning beriberi disease or localized edema.

On a VA examination in March 1962, the veteran's blood 
pressure readings were 170/80, 160/90, 160/90, and 160/80.  
Sinus tachycardia was noted on an electrocardiogram (EKG).  
There were no complaints or findings regarding a hearing loss 
or a psychiatric disorder.

In late 1985, the veteran underwent a VA ex-prisoner of war 
examination.  On the former POW medical history, he checked 
boxes to indicate that he had acquired several diseases 
during captivity and that he had experienced various symptoms 
and conditions during captivity.  He did not check the box 
for beriberi or for swelling of the legs and/or feet.  He 
stated that prior to his capture, he had to jump from his 
plane and he injured his left thumb.  He had severe pain for 
several weeks.  At this time he had no complaints regarding 
his left hand or thumb.  He reported that he suffered an 
injury to the ears  at the time of the plane explosion and 
that also he had decreased hearing for some time.  He had 
been given bilateral hearing aids from the VA Medical Center.  
He disclosed that he had been told that he had hypertension 
for about 10 years.  On a psychiatric examination, he had no 
symptomatology of PTSD and no psychiatric disorder was 
diagnosed.  Hypertension was diagnosed.

On a June 1986 VA examination for hearing loss, an audiogram 
showed a sensorineural hearing loss in the right ear of 
approximately 65-70 decibels.  In the left ear, there was a 
sloping high frequency neurosensory hearing loss with a 
marked drop off after 1500 hertz.   The clinical impression 
was acoustic trauma causing probably a mixed hearing loss in 
the right ear with both conductive and neurosensory 
components and a noise induced hearing loss in the left ear 
with high frequency neurosensory hearing loss.  The veteran 
was now wearing hearing aids and was well adjusted.

In May 1986, several lay statements from service companions 
were submitted in support of the veteran's claims.  The 
statements were to the effect that the veteran suffered a 
hearing loss as a result of the plane explosion during the 
war.  His wife submitted a statement to the effect that she 
noticed the veteran had a hearing problem upon his return 
from service.

A rating decision in August 1986 granted service-connection 
for tinnitus, evaluated as 10 percent disabling, and the 
residuals of a left thumb injury, evaluated as 
noncompensable, from March 1986.  It denied service 
connection for a bilateral hearing loss because there was no 
evidence of a hearing loss in service and the veteran did not 
develop a hearing loss to a degree of ten percent during the 
one year presumptive period following discharge from service.

In May 1997, clinical records of Dr. Jerry B. Harrison were 
received.   The records disclosed treatment of the veteran 
for various disabilities from 1982, including hypertension.  
In May 1992, the veteran had a period of private 
hospitalization for coronary artery disease.     

The veteran underwent a general medical examination in June 
1997.  He had no complaints or findings concerning the left 
thumb condition.  X-rays of the left hand were normal.  
Pertinent diagnoses were generalized arteriosclerosis, status 
post three vessel coronary disease, and essential 
hypertension.  

The veteran underwent a VA psychiatric examination in June 
1997.  The diagnosis was adult adjustment reaction-
depression.  PTSD was not diagnosed.

The veteran underwent a VA audio examination in June 1997.  
He claimed a hearing loss began while he was a POW shortly 
after being shot down.  The audiological test results 
disclosed severe sensorineural hearing loss of the right ear 
and moderately severe to severe sensorineural hearing loss of 
the left ear.  Each ear had auditory thresholds greater than 
40 decibels.

In March 1998, a copy of an article dealing with POWS held by 
the German Government was received.  

The veteran testified at the video conference in June 1999.  
He stated that several years ago, he was treated by a private 
physician for high blood pressure and rapid heart beat.  He 
first learned that he had hypertension during the POW 
protocol examination.  He remembered that in the late 1940's 
or early 1950's he had chest pain but he did not seek 
treatment.  He stated that he never had had treatment for 
PTSD but he complained of nightmares, flashbacks, and 
depression.  He testified that after the plane explosion, he 
had pain in his ears, and shortly thereafter, he developed a 
hearing problem.  He claimed ear problems since that time. He 
stated that his left thumb disorder would become sore on 
extended use, such as running a lawnmower and that he could 
not move it like the other one.

II.  Legal Analysis.

(A)  Service connection for PTSD.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

The United States Court of Veterans Appeals for Veterans 
Claims in Cohen v. Brown, 10 Vet. App. 128, stated that 
Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
The Court has defined a well-grounded claim as follows: "[A] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]." Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded service-connection claim generally 
requires medical evidence of a current disability; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of nexus between an in-service injury or disease and 
a current disability. See Caluza v. Brown, 7 Vet.  App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  For purposes of determining whether a claim is well 
grounded, the evidence is generally presumed to be credible.  
See Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995) (citing 
King v. Brown, 5 Vet.App. 19, 21 (1993)).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998) (as 
amended, 64 Fed. Reg. 32807-32808 (June 18, 1999), effective 
March 7, 1997); see also Cohen v. Brown, 10 Vet. App 128 
(1997).

Initially, the Board notes that service connection has been 
granted for an adjustment reaction with depression.  PTSD is 
not a psychiatric disorder specifically subject to the 
presumptive provisions for POWs.  In this case , the veteran 
has failed to satisfy the first element of a well-grounded 
claim for service connection.  The medical evidence does not 
establish any current diagnosis of PTSD.  As the Court has 
held, there must be a clear, unequivocal diagnosis of PTSD 
for a valid service connection claim.  Cohen, 10 Vet. 
App. 128; see also 38 C.F.R. § 3.304(f) (1998) (as amended, 
64 Fed. Reg. 32807-32808 (June 18, 1999).  "Unequivocal" is 
defined in WEBSTER'S II NEW COLLEGE DICTIONARY 1203 (1995), 
as admitting to no doubt or misunderstanding.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  Therefore, since the veteran has failed to 
present competent medical evidence that this claim is 
plausible, that is, he has failed to present medical evidence 
that he currently has PTSD, this claim is not well grounded.

(B)  Service connection for generalized arteriosclerosis.

Service connection may be established for a current 
disability in several ways including on a "direct" basis (38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 3.303(a), 3.304 
(1998)) and based on a legal "presumption."  38 U.S.C.A. 
§ 1112 (West 1991 & Supp. 1998); 38 C.F.R. § 3.307, 3.309 
(1997).  Service connection for arteriosclerosis will be 
granted if it is manifested to a degree of 10 percent within 
one year of discharge from service.

38 U.S.C.A. § 1112(b) provides that in the case of a veteran 
who was a former prisoner of war and was detained or interned 
for not less than 30 days, certain diseases which become 
manifest to a degree of 10 percent after service, shall be 
considered incurred in service.  In this case, however, 
arteriosclerosis is not a disease contemplated by this 
provision.  Therefore, if its onset is established many years 
after service, there must be credible evidence linking the 
disease to service.

In addition, where a veteran is a former POW, was detained or 
interned for not less than 30 days, and beriberi (including 
beriberi heart disease) becomes manifest to a degree of 10 
percent any time after such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
The regulations provide that the term beriberi heart disease 
includes ischemic heart disease in a former POW who has 
experienced localized edema during captivity. 38 U.S.C.A. § 
1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (c) 
(1998).

In this case, the veteran has contended that he developed 
arteriosclerosis due to beriberi and the problems associated 
with being a POW.  However, there is no indication in the 
clinical record that he suffered from beriberi while a POW 
and there is no evidence that he manifested localized edema 
during service.  In fact, at his 1985 POW examination 
although he checked boxes indicating various symptoms and 
conditions, significantly, he did not check the boxes 
indicating any history of beriberi or swelling.  He has not 
alleged any edema during captivity, nor did his fellow POWs 
describe any such observation in their statements.  
Therefore, the evidence would have to show that 
arteriosclerosis developed in service and was manifested to a 
degree of 10 percent during the year following discharge from 
service.  In this case, there is no evidence of any 
cardiovascular disorder until 1962 when the veteran 
manifested elevated systolic blood pressure readings.  
Therefore, because the evidence does not demonstrate the 
existence of a cardiovascular disability in service or during 
the presumptive period, or any competent medical evidence of 
a link between the current arteriosclerosis and service, this 
claim is not well grounded and must be denied.
  
In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellant's application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case, the 
appellant has not put the VA on notice of the existence of 
any additional evidence concerning treatment for PTSD or the 
onset of cardiovascular disease, which would have made this 
claim plausible.

(C)  Service connection for a bilateral hearing loss.

A rating decision in August 1986 denied service connection 
for a bilateral hearing loss on the basis that there was no 
record of a hearing loss during service, and the veteran did 
not develop this condition to a compensable degree within one 
year following discharge from service.  A letter to the 
veteran from the RO in August 1986, merely advised that 
service connection had been granted for tinnitus and a 
condition of the skeletal system.  The veteran was not 
informed that his claim for service connection for a 
bilateral hearing loss was denied.  Therefore, this claim has 
remained open.

The Board notes that on the VA examination in June 1986, the 
veteran claimed a hearing loss from the time his plane was 
shot down over Germany, and he displayed a hearing loss which 
meets the definition of disability under 38 C.F.R. § 3.385.  
On that examination, the examiner attributed the bilateral 
hearing loss to acoustic trauma.  In addition, there are 
several lay statements of record concerning his hearing loss.  
Although the examiner did not specifically attribute the 
hearing loss to the plane explosion, the evidence is in 
equipoise and with resolution of reasonable doubt, service 
connection is granted for a bilateral hearing loss from the 
date of the original claim.
 
(D)  Increased rating for residuals of left thumb injury.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his left thumb disability 
and therefore he has satisfied the initial burden of 
presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran a VA examination and 
a personal hearing in accordance with his request.  There is 
no indication of additional medical records that the VA 
failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107.

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built up" as follows: The first two digits 
will be selected from that part of the schedule mostly 
closely identifying the part, or system, of the body 
involved, the last two digits will be "99" for all unlisted 
conditions.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, 
proceeded by a hyphen.  38 C.F.R. § 4.27 (1998).  In this 
case, the RO has rated the left thumb disorder under 
Diagnostic Codes 5299-5224.

Diagnostic Code 5224 provides for a 10 percent rating for 
favorable ankylosis of the minor or major thumb.  In 
addition, the regulations specifically provide that "[i]n 
every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(1998).

The Board notes the veteran's complaints of swelling of the 
left thumb and that he has developed arthritis.  However, on 
the most recent VA general medical examination in June 1997, 
the veteran had no complaints with regard to the left thumb 
condition and x-rays of the left hand were normal.  A left 
thumb disorder was not noted.  Therefore, the Board can find 
no basis under the rating schedule to grant an increased 
rating.

In light of the contentions advanced concerning complaints of 
left thumb pain, DeLuca v. Brown, 8 Vet. App. 202 (1995) is 
applicable.  Functional loss contemplates the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance; it 
must be supported by adequate evidence of pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. § 4.40 (1998).  Also, 38 C.F.R. § 4.45 
provides that inquiry will be directed to reduction in normal 
excursion of movements in different planes, including less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, impaired ability to execute 
skilled movement and pain on movement.

Despite the complaints of left thumb pain upon use, the 
clinical record does not indicate that the service-connected  
left thumb disorder has resulted in any pathologic 
abnormality.  In addition, recent x-rays of the left hand 
showed no evidence of arthritis.   Therefore, the Board finds 
that the complaints of pain have not been supported by 
adequate pathology and a higher rating under DeLuca is not 
warranted.


ORDER

The claims for service connection for PTSD and generalized 
arteriosclerosis are not well grounded and are denied.  The 
claim for an increased rating for a left thumb disability is 
denied.  The claim for service connection for a bilateral 
hearing loss is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

